DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/4/202 has been entered. Claims 1-4, 8-10, 12-13, 15-17, 20-35 remain pending the application.

Response to Arguments
Applicant's arguments filed on 5/4/2022 have been fully considered but they are not persuasive or are moot.
	Applicant argues on page 10 that in Wang, the light reflected from frustoconical ring reflector 148 at least partially impinges on cone reflector 146. The Examiner respectfully disagrees. There is no indication in the specification of Wang that the light from 148 impinges on cone reflector 146. Additionally, 12c does not show the light impinging on cone reflector 146 nor does it show light from ring reflector 148 bouncing off cone reflector 146. Accordingly, this argument is not persuasive.
Applicant argues on page 11 that Wang fails to disclose an axially movable third mirror. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the previous rejection and in the rejection below the Examiner relies on Wang as modified by Tripp to disclose this limitation in the claims. Specifically, Tripp modifies Wang to have an axially movable mirror as described in the independent claims.
Applicant argues on page 11 that Wang fails to disclose moving the third mirror to scan the full-ring illumination as one slice of multiple slices. However, it is noted that claim 1 does not require moving the third mirror to scan the full-ring illumination as one slice of multiple slices. Claim 1 requires that the third mirror be in a position to scan the full-ring illumination as one slice of multiple slices but not that the third mirror be axiably movable. Limitations requiring that the third mirror be axiably movable are found in the dependent claims but not in claim 1. Accordingly, this argument is not persuasive.
Applicant argues on page 11 that Wang fails to disclose the third mirror and transducers an different axial locations. The Examiner respectfully disagrees. As discussed below, Wang discloses transducers along a plurality of locations along the axis and the third mirror a position below the transducers. There is at least one transducer at different axial position than the third mirror because the third mirror is not positioned along the entire length of the shaft covered by transducers. Accordingly, this argument is not persuasive.
Applicant argues on page 11 that Wang fails to disclose that the opening is formed such that the breast is freely positioned therein and not compressed and that the breast in Wang is in fact compressed. The Examiner respectfully disagrees. Although Wang discloses compressed the breast, it is not due to the opening. The breast freely hangs in the opening and then is later compressed by a movable piston. The claims here do not require that the breast never be compressed, only that the opening be formed in a manner that does not compress the breast by having an opening of at least 150mm which Wang discloses as discussed in the previous rejection and the rejection below (Wang, Para 26; “the support has an inner diameter of between about 10 centimeters and about 20 centimeters”). Accordingly, this argument is not persuasive.
Applicant argues on page 12 that Oishi fails to disclose the newly added limitations to the claim 16 requiring that the transducer emit and receive ultrasound waves to measure distance. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Brokman et al. (US20170103540, hereafter Brokman) to disclose these limitations in the claim. Accordingly, this argument is moot.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Claim numbers 25 and 30 appear twice.  The second iteration of claim 25 has been renumbered 34 and the second iteration of claim 30 has been renumbered 35.
Claims 15 and 27 are objected to because of the following informalities:
Claim 15 is identified as being amended but no amendments appear to have been made, for examination purposes and for the sake of compact prosecution, claim 15 will be treated as if it was not amended.
In claim 27, line 4; either the word “light” of the words “reflected” light should be added after the word “unobstructed” since it is clear from the context and the specification what the Applicant intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, claim 21 recites “first adjustment mechanism for axially moving the third mirror for slice selection of the object to be illuminated”. Although, the specification provides support for axial adjustment of the third mirror, it does not disclose providing adjustment for slice selection. Accordingly, this claim is rejected under 112a.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 12, 21, 24, 26-27, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20160345886) and Tripp (US2891437).
Regarding claim 1, Wang discloses a photoacoustic tomography system (Wang, Para 3; “This invention generally relates to imaging technologies and, more particularly, to apparatus for imaging biological tissue samples such as a breast of a living human using techniques such as photoacoustic or thermoacoustic tomography”) comprising
a mirror arrangement (Wang, Para 21; “FIG. 12 shows various reflector and lens used for delivering electromagnetic energy to the tissue”) including at least a first mirror (Wang, cone reflector 146) and a third mirror (Wang, frustoconcical ring reflector 148) arranged coaxially with a central axis (Wang, Figure 12c; showing this) (Wang, Para 38; “FIG. 12(c) illustrates the use of a combination of a cone reflector 146 and a frustoconical ring reflector 148 and a mirror 150 to form a ring laser beam.”), the mirror arrangement configured to redirect an incoming light beam defining a central axis (Wang, Figure 12a-c, showing this) (Wang, Para 38; “FIG. 12(c) illustrates the use of a combination of a cone reflector 146 and a frustoconical ring reflector 148 and a mirror 150 to form a ring laser beam.”), the mirror arrangement reflecting the incoming light beam to form a converging ring-shaped light beam (Wang, Figure 12c showing ring beam converging around the nipple N), which directs light originating from the incoming light beam radially inward covering a 360° circumferential range around the central axis (Wang, Para 38; “FIG. 12(c) illustrates the use of a combination of a cone reflector 146 and a frustoconical ring reflector 148 and a mirror 150 to form a ring laser beam.”) (Wang, Figure 12c; showing it being directed radially inward),
the third mirror positioned at a first axial location to pass the reflected light unobstructed from the third mirror to an object to illuminate the object in a full-ring illumination with the converging ring-shaped light beam (Wang, Para 38; “To avoid illuminating a nipple N and to minimize light energy loss, a combination of cone and ring reflectors may be employed to form a ring beam as shown in FIG. 12(c)”) (Wang, Figure 12c; showing the ring beam converging directly around the nipple of the patient from the frustoconical ring reflector 148), wherein the third mirror is axially positioned to scan the full-ring illumination as one slice of multiple slices of the object (Wang, Figure 12c; showing the frustoconical ring reflector 148 axially positioned in a similar manner to the third mirror as described in the specification of the instant application (see figure 3 and para 53 of the published instant application)); and
an ultrasound transducer positioned at a second axial location, different from the first axial location, to detect sound waves from the object that has been illuminated by the converging ring-shaped light beam (Wang, Para 25; “plurality of ultrasonic transducers (generally designated by 26) for receiving ultrasonic energy induced by the electromagnetic energy and transmitted through the biological sample”) (Wang, Para 28; “Each ultrasonic transducer 26 is mounted on the mount 60 so the transducers are positioned radially outward from the upper portion 44 body side wall 42”) (Wang, Figures 2-3 and 12c; showing the transducers surrounding the opening at a different position).
Wang does not clearly and explicitly disclose a second mirror, wherein the second mirror is arranged coaxially with the central axis
In an analogous optical emission diagnostic system field of endeavor Tripp discloses at least two ring-shaped mirrors with surfaces forming hollow truncated cones, wherein the ring-shaped mirrors are arranged coaxially with a central axis (Tripp, Col 2, lines 48-70; “a first parabolic full mirror reflecting surface 6 of a ring shaped concentric reflector 7, having its focal point at the center of the light source 1. […] A second ring shaped reflector 10 is disposed in axially spaced relation to the first reflector 7 […] its focal point in a plane through the center of the reflector 10 perpendicular to the central axis 2 for reflecting and contracting the collimated ring of light 8 radially inward toward said central axis 2 and its focal point”) (Tripp, Figure 1; showing this arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include a second mirror arranged coaxially with in the central axis in order to allow for adjustment of the light rays as needed in order to provide adequate brilliancy as taught by Tripp (Tripp, Col 1, lines 15-39).

Regarding claim 3, Wang as modified by Tripp above discloses all of the limitations of claim 1 as discussed above.
Wang as modified by Tripp above further discloses wherein the first mirror includes a first mirror surface being cone-shaped (Wang, cone reflector 146), and the third mirror is ring-shaped with a third mirror surface forming a hollow truncated cone (Wang, frustoconcical ring reflector 148).
Wang does not clearly and explicitly disclose the second mirror being ring-shaped with a second mirror surface forming a hollow truncated cone.
However, Tripp further discloses at least two ring-shaped mirrors with surfaces forming hollow truncated cones, wherein the ring-shaped mirrors are arranged coaxially with a central axis (Tripp, Col 2, lines 48-70; “a first parabolic full mirror reflecting surface 6 of a ring shaped concentric reflector 7, having its focal point at the center of the light source 1. […] A second ring shaped reflector 10 is disposed in axially spaced relation to the first reflector 7 […] its focal point in a plane through the center of the reflector 10 perpendicular to the central axis 2 for reflecting and contracting the collimated ring of light 8 radially inward toward said central axis 2 and its focal point”) (Tripp, Figure 1; showing this arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include an additional mirror being ring-shaped with an additional mirror surface forming a hollow truncated cone, wherein the additional mirror is arranged coaxially with the central axis in order to allow for adjustment of the light rays as needed in order to provide adequate brilliancy as taught by Tripp (Tripp, Col 1, lines 15-39).

Regarding claim 4, Wang as modified by Tripp above discloses all of the limitations of claim 1 as discussed above.
Wang as modified by Tripp above further discloses a mounting platform that is transparent for a wavelength bandwidth of the incoming light beam (Wang, Para 46; “The laser or microwave excitation radiation illuminates the breast from the bottom through the transparent piston with little energy loss”), the mounting platform holding the first mirror (Figures 10-12; showing this arrangement), wherein the mounting platform extends in a radial plane (Figures 10-12; showing this arrangement).
Wang does not clearly and explicitly disclose wherein the mounting platform is positioned between and holds the second mirror and the third mirror.
However, Tripp further discloses wherein a mounting platform is positioned between two ring-shaped mirrors and holds the mirrors (Tripp, Col 2, lines 48-70; “a first parabolic full mirror reflecting surface 6 of a ring shaped concentric reflector 7, having its focal point at the center of the light source 1. […] A second ring shaped reflector 10 is disposed in axially spaced relation to the first reflector 7 […] its focal point in a plane through the center of the reflector 10 perpendicular to the central axis 2 for reflecting and contracting the collimated ring of light 8 radially inward toward said central axis 2 and its focal point”) (Tripp, Figure 1; showing this arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above wherein the mounting platform is positioned between and holds the second mirror and the third mirror in order to allow for adjustment of the light rays as needed in order to provide adequate brilliancy as taught by Tripp (Tripp, Col 1, lines 15-39).

Regarding claim 12, Wang as modified by Tripp above discloses all of the limitations of claim 3 as discussed above.
Wang as modified by Tripp above further discloses wherein the ultrasound transducer is one of a plurality of ultrasound transducers that form a central opening with a diameter of at least 150 mm (Wang, Para 26; “the support has an inner diameter of between about 10 centimeters and about 20 centimeters”), such that a breast is freely positioned therein and not compressed (Wang, Para 27; “The body 40 has a side wall 42 including an ultrasonically transparent upper portion 44 defining an interior 46 sized and shaped for receiving the breast of the patient”).
Although the Applicant argues that the breast is compressed in Wang, it is not compressed due to the central opening, but is instead compressed by a separate piston slidably mounted in the shaft (Wang, Para 46; “After the breast is suspended in the cylinder, the piston 50 is moved upward so it gently pushes the breast upward against the chest wall as shown in FIG. 13(b)”). Therefore, the central opening is interpreted as allowing for the breast to be freely positioned therein and not compressed because it is only after the piston is moved upwards that the breast is compressed.

Regarding claim 21, Wang as modified by Tripp above discloses all of the limitations of claim 1 as discussed above.
Wang does not clearly and explicitly disclose a first adjustment mechanism for axially moving the third mirror for slice selection of the object to be illuminated.
However, Tripp further discloses an adjustment mechanism for axially guiding a third mirror (Tripp, Col 3, lines 24-41; “second large ring shaped full mirror 10, however, is axially adjustable on the central axis 2, to vary the diameter of the ring of light image reflected therefrom in the image plane 18.”) (Tripp, Col 2, lines 7-11; “A further object includes a reticule system as indicated above with provisions for shifting the second ring shaped full mirror axially toward and away from the first ring shaped full mirror”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above to include a first adjustment mechanism for axially moving the third mirror for slice selection of the object to be illuminated in order to allow for adjustment of the light rays as needed in order to provide adequate brilliancy as taught by Tripp (Tripp, Col 1, lines 15-39).
Wang as modified by Tripp above is interpreted as disclosing “for slice selection of the object to be illuminated” because the specification provides no disclosure that anything is required for “slice selection” other than the ability to move the mirror in the axial direction.

Regarding claim 24, Wang as modified by Tripp above discloses all of the limitations of claim 1 as discussed above.
Wang as modified by Tripp above further discloses wherein the illuminated area is at an axial position that overlaps with the second axial location of the ultrasound transducer (Wang, Figures 2-3; showing the transducers 26 arranged in an overlapping position with where the breast would be positioned/illuminated).

Regarding claim 26, Wang as modified by Tripp above discloses all of the limitations of claim 1 as discussed above.
Wang as modified by Tripp above further discloses wherein the full-ring illumination scanned as the one slice includes a portion of the object and not the whole object (Wang, Para 38; “To avoid illuminating a nipple N and to minimize light energy loss, a combination of cone and ring reflectors may be employed to form a ring beam as shown in FIG. 12(c)”).

Regarding claim 27, Wang discloses a method of photoacoustic imaging (Wang, Para 3; “This invention generally relates to imaging technologies and, more particularly, to apparatus for imaging biological tissue samples such as a breast of a living human using techniques such as photoacoustic or thermoacoustic tomography”), comprising
arranging a first mirror (Wang, cone reflector 146) and a third mirror (Wang, frustoconcical ring reflector 148) in a mirror arrangement (Wang, Para 21; “FIG. 12 shows various reflector and lens used for delivering electromagnetic energy to the tissue”) and coaxially with a central axis (Wang, Figure 12c; showing this) (Wang, Para 38; “FIG. 12(c) illustrates the use of a combination of a cone reflector 146 and a frustoconical ring reflector 148 and a mirror 150 to form a ring laser beam.”);
positioning the third mirror at a first axial location to pass unobstructed reflected light unobstructed from the third mirror to an object to illuminate the object (Wang, Para 38; “To avoid illuminating a nipple N and to minimize light energy loss, a combination of cone and ring reflectors may be employed to form a ring beam as shown in FIG. 12(c)”) (Wang, Figure 12c; showing the ring beam converging directly around the nipple of the patient from the frustoconical ring reflector 148), 
configuring the mirror arrangement to:
1) redirect an incoming light beam that defines the central axis (Wang, Para 38; “FIG. 12(c) illustrates the use of a combination of a cone reflector 146 and a frustoconical ring reflector 148 and a mirror 150 to form a ring laser beam.”) (Wang, Figure 12a-c; showing this); and
2) reflect the incoming light beam to form a converging ring-shaped light beam which directs light originating from the incoming light beam radially inward covering a 360° circumferential range around the central axis (Wang, Para 38; “FIG. 12(c) illustrates the use of a combination of a cone reflector 146 and a frustoconical ring reflector 148 and a mirror 150 to form a ring laser beam.”) (Wang, Figure 12c; showing it being directed radially inward to converge around the nipple);
illuminating the object with the converging ring-shaped light beam as a single imaging slice (Wang, Figure 12c; showing the frustoconical ring reflector 148 axially positioned in a similar manner to the third mirror as described in the specification of the instant application (see figure 3 and para 53 of the published instant application)); and
positioning an ultrasound transducer at a second axial location, different from the first axial location (Wang, Para 28; “Each ultrasonic transducer 26 is mounted on the mount 60 so the transducers are positioned radially outward from the upper portion 44 body side wall 42”) (Wang, Figures 2-3; showing the transducers surrounding the opening at a different position),
configuring the ultrasound transducer to detect sound waves from the object that has been illuminated by the converging ring-shaped light beam (Wang, Para 25; “plurality of ultrasonic transducers (generally designated by 26) for receiving ultrasonic energy induced by the electromagnetic energy and transmitted through the biological sample”).
Wang does not clearly and explicitly disclose a second mirror, wherein the second mirror is arranged coaxially with the central axis
In an analogous optical emission diagnostic system field of endeavor Tripp discloses at least two ring-shaped mirrors with surfaces forming hollow truncated cones, wherein the ring-shaped mirrors are arranged coaxially with a central axis (Tripp, Col 2, lines 48-70; “a first parabolic full mirror reflecting surface 6 of a ring shaped concentric reflector 7, having its focal point at the center of the light source 1. […] A second ring shaped reflector 10 is disposed in axially spaced relation to the first reflector 7 […] its focal point in a plane through the center of the reflector 10 perpendicular to the central axis 2 for reflecting and contracting the collimated ring of light 8 radially inward toward said central axis 2 and its focal point”) (Tripp, Figure 1; showing this arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include a second mirror arranged coaxially with in the central axis in order to allow for adjustment of the light rays as needed in order to provide adequate brilliancy as taught by Tripp (Tripp, Col 1, lines 15-39).

Regarding claim 33, Wang as modified by Tripp above discloses all of the limitations of claim 27 as discussed above.
Wang as modified by Tripp above further discloses wherein the illuminated area is at an axial position that overlaps with the second axial location of the ultrasound transducer (Wang, Figures 2-3; showing the transducers 26 arranged in an overlapping position with where the breast would be positioned/illuminated).

Regarding claim 35, Wang as modified by Tripp above discloses all of the limitations of claim 27 as discussed above.
Wang does not clearly and explicitly disclose a first adjustment mechanism for axially moving the third mirror.
However, Tripp further discloses an adjustment mechanism for axially guiding a third mirror (Tripp, Col 3, lines 24-41; “second large ring shaped full mirror 10, however, is axially adjustable on the central axis 2, to vary the diameter of the ring of light image reflected therefrom in the image plane 18.”) (Tripp, Col 2, lines 7-11; “A further object includes a reticule system as indicated above with provisions for shifting the second ring shaped full mirror axially toward and away from the first ring shaped full mirror”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above to include a first adjustment mechanism for axially moving the third mirror in order to allow for adjustment of the light rays as needed in order to provide adequate brilliancy as taught by Tripp (Tripp, Col 1, lines 15-39).

Claims 2, 8-10, 22-23, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Tripp as applied to claims 1 and 22 above, and further in view of Levien et al. (US20170119345, hereafter Levien).
Regarding claim 2, Wang as modified by Tripp above discloses all of the limitations of claim 1 as discussed above.
Wang does not clearly and explicitly disclose wherein the third mirror is configured to be movable along the central axis.
However, Tripp further discloses wherein a mirror is configured to be movable along a central axis (Tripp, Col 2, lines 7-11; “A further object includes a reticule system as indicated above with provisions for shifting the second ring shaped full mirror axially toward and away from the first ring shaped full mirror”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above wherein the third mirror is configured to be movable along the central axis in order to allow for adjustment of the light rays as needed in order to provide adequate brilliancy as taught by Tripp (Tripp, Col 1, lines 15-39).
Wang as modified by Tripp above further does not clearly and explicitly disclose wherein the ultrasound transducer is configured to be movable along the central axis.
In an analogous medical imaging device field of endeavor Levien discloses wherein an ultrasound transducer is configured to be movable along a central axis closer and further from a region of interest (Levien, Para 137; “The ultrasound scanner apparatus is comprised of a positioning mechanism 712 which can be moved vertically (along the z-axis) as well as in both lateral directions (x and y-axes) on slider 713”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above wherein the ultrasound transducer is configured to be movable along the central axis in order to position the ultrasound transducer in the correct spot as needed in order to minimize distance to the target as taught by Levien (Levien, Para 91).

Regarding claim 8, Wang as modified by Tripp above discloses all of the limitations of claim 1 as discussed above.
Wang as modified by Tripp above does not clearly and explicitly disclose wherein the ultrasound transducer is axially movable relative to the mounting platform, the first mirror, and the second mirror.
In an analogous medical imaging device field of endeavor Levien discloses wherein an ultrasound transducer is configured to be movable along a central axis closer and further from a region of interest (Levien, Para 137; “The ultrasound scanner apparatus is comprised of a positioning mechanism 712 which can be moved vertically (along the z-axis) as well as in both lateral directions (x and y-axes) on slider 713”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above wherein the ultrasound transducer is configured to be movable along the central axis in order to position the ultrasound transducer in the correct spot as needed in order to minimize distance to the target as taught by Levien (Levien, Para 91).

Regarding claim 9, Wang as modified by Tripp and Levien above discloses all of the limitations of claim 8 as discussed above.
Wang as modified by Tripp and Levien above further discloses wherein the ultrasound transducer is coupled to the third mirror (Wang, Para 25; “an electromagnetic source (generally designated by 24) for emitting electromagnetic energy into the biological sample, and a plurality of ultrasonic transducers (generally designated by 26) for receiving ultrasonic energy induced by the electromagnetic energy and transmitted through the biological sample”) (Wang, Figures 10-12; showing this) and movable therewith (Wang, Para 28; “Each ultrasonic transducer 26 is mounted on the mount 60 so the transducers are positioned radially outward from the upper portion 44 body side wall 42 and can be moved simultaneously with respect to the body 40 (and enclosed tissue).”).
Wang is interpreted as disclosing this limitation because both the mirror and the transducer are coupled to the mounts of the system and are movable.

Regarding claim 10, Wang as modified by Tripp and Levien above discloses all of the limitations of claim 9 as discussed above.
Wang does not clearly and explicitly disclose a drive mechanism for driving the ultrasound transducer and the third mirror along the central axis.
However, Tripp further discloses a drive mechanism for axially guiding a third mirror along a central axis, the adjustment mechanism being held by a mounting platform (Tripp, Col 3, lines 24-41; “second large ring shaped full mirror 10, however, is axially adjustable on the central axis 2, to vary the diameter of the ring of light image reflected therefrom in the image plane 18.”) (Tripp, Col 2, lines 7-11; “A further object includes a reticule system as indicated above with provisions for shifting the second ring shaped full mirror axially toward and away from the first ring shaped full mirror”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above to include a drive mechanism for axially guiding the third mirror along the central axis in order to allow for adjustment of the light rays as needed in order to provide adequate brilliancy as taught by Tripp (Tripp, Col 1, lines 15-39).
Additionally, Levien further discloses an adjustment mechanism for axially guiding an ultrasound transducer a central axis closer and further from a region of interest (Levien, Para 137; “The ultrasound scanner apparatus is comprised of a positioning mechanism 712 which can be moved vertically (along the z-axis) as well as in both lateral directions (x and y-axes) on slider 713”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above to include a drive mechanism for axially guiding the ultrasound transducer  along the central axis in order to position the ultrasound transducer in the correct spot as needed in order to minimize distance to the target as taught by Levien (Levien, Para 91).

Regarding claim 22, Wang as modified by Tripp above discloses all of the limitations of claim 21 as discussed above.
Wang as modified by Tripp above does not clearly and explicitly disclose a second adjustment mechanism for axially moving the ultrasound transducer.
In an analogous medical imaging device field of endeavor Levien discloses an adjustment mechanism for axially guiding an ultrasound transducer a central axis closer and further from a region of interest (Levien, Para 137; “The ultrasound scanner apparatus is comprised of a positioning mechanism 712 which can be moved vertically (along the z-axis) as well as in both lateral directions (x and y-axes) on slider 713”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above to include a second adjustment mechanism for axially moving the ultrasound transducer in order to minimize distance to the target as taught by Levien (Levien, Para 91).

Regarding claim 23, Wang as modified by Tripp and Levien above discloses all of the limitations of claim 22 as discussed above.
Wang as modified by Tripp and Levien above further discloses wherein the first adjustment mechanism and the second adjustment mechanism are axially movable independent of each other (Wang as modified by Tripp and Levien above is interpreted as disclosing this limitation in the claim because Tripp discloses a mechanism for independently moving a mirror and Levien discloses a mechanism for independently moving an ultrasound transducer as discussed in the rejections of claims 21-22 above).

Regarding claim 31, Wang as modified by Tripp above discloses all of the limitations of claim 30 as discussed above.
Wang as modified by Tripp above does not clearly and explicitly disclose a second adjustment mechanism for axially moving the ultrasound transducer.
In an analogous medical imaging device field of endeavor Levien discloses an adjustment mechanism for axially guiding an ultrasound transducer a central axis closer and further from a region of interest (Levien, Para 137; “The ultrasound scanner apparatus is comprised of a positioning mechanism 712 which can be moved vertically (along the z-axis) as well as in both lateral directions (x and y-axes) on slider 713”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above to include a second adjustment mechanism for axially moving the ultrasound transducer in order to minimize distance to the target as taught by Levien (Levien, Para 91).

Regarding claim 32, Wang as modified by Tripp and Levien above discloses all of the limitations of claim 31 as discussed above.
Wang as modified by Tripp and Levien above further discloses wherein the first adjustment mechanism and the second adjustment mechanism are axially movable independent of each other (Wang as modified by Tripp and Levien above is interpreted as disclosing this limitation in the claim because Tripp discloses a mechanism for independently moving a mirror and Levien discloses a mechanism for independently moving an ultrasound transducer as discussed in the rejections of claims 21-22 above).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Tripp as applied to claim 3 above, and further in view of Wang et al. (US20170065182, hereafter Wang '182).
Regarding claim 13, Wang as modified by Tripp above discloses all of the limitations of claim 3 as discussed above.
Wang as modified by Tripp above further discloses wherein the first mirror surface has an apex configured to face the incoming light beam and to reflect the incoming light beam radially outward over the 360° circumferential range and the third mirror surface having an angle relative to the central axis configured to reflect the axially reflected light beam radially inward to form the converging ring-shaped light beam (Wang, Para 38; “FIG. 12(c) illustrates the use of a combination of a cone reflector 146 and a frustoconical ring reflector 148 and a mirror 150”) (Wang, Figure 12c; showing this arrangement).
Wang does not clearly and explicitly disclose the second mirror surface having an angle relative to the central axis configured to reflect the radially outward reflected light beam axially away from the incoming light beam and wherein the radially inward reflected light beam encloses an angle of 30° to 80° with the incoming beam.
However, Tripp further discloses a second mirror surface having an angle relative to a central axis configured to reflect radially outward reflected light beam from a first mirror axially away from an incoming light beam toward a third mirror (Tripp, Figure 1; showing this configuration) (Tripp, Col 1, lines 33-39; “the second one of the ring shaped concave full mirrors for changing the reflected direction of a ring of converging light rays reflected from a first ring shaped conical reflector toward the central axis of the second ring shaped reflector in a direction parallel to said axis for reflecting a converging ring of light rays to the image plane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above to include the second mirror surface having an angle relative to the central axis configured to reflect the radially outward reflected light beam axially away from the incoming light beam in order to allow for adjustment of the light rays as needed in order to provide adequate brilliancy as taught by Tripp (Tripp, Col 1, lines 15-39).
Wang as modified by Tripp above does not clearly and explicitly disclose wherein the radially inward reflected light beam encloses an angle of 30° to 80° with the incoming beam.
In an analogous photoacoustic imaging device field of endeavor Wang ‘182 discloses wherein a radially inward reflected light beam encloses an angle of 30° to 80° with an incoming beam in a central axis (Wang ‘182, Para 174; “The laser beam was first homogenized by an optical diffuser (EDC-5, RPC Photonics), and then passed through a conical lens (cone angle 130 degree, Delmar Photonics) to form a ring-shaped light pattern.”).
Wang ‘182 is interpreted as disclosing this limitation in the claims because a person having ordinary skill in the art would understand that a cone angle of 130 degrees is equivalent to a 65 degree angle with an incoming beam in a central axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above wherein the radially inward reflected light beam encloses an angle of 30° to 80° with the incoming beam in order to ensure sufficient light diffusion (Wang '182, Para 174) and obtain high resolution images of a region of interest (Wang '182, Para 73) as taught by Wang '182.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Tripp as applied to claim 3 above, and further in view of Ahner et al. (US20170025149, hereafter Ahner).
Regarding claim 15, Wang as modified by Tripp above discloses all of the limitations of claim 3 as discussed above.
Wang as modified by Tripp above does not disclose wherein the first mirror surface, the second mirror surface, and the third mirror surface are first-surface mirror surfaces.
In an analogous light emission device for imaging field of endeavor Ahner discloses wherein mirror surfaces of the device are first-surface mirror surfaces (Ahner, Para  57; “the mirror 346 may be a first-surface mirror, wherein a first surface of a mirror substrate facing the light-splitting device 344 may be optically coated with an optical coating to minimize energy loss to the mirror substrate, and wherein the optical coating may be optionally a broadband (e.g., 400-750 nm) coating with an average reflectance of at least 99% for one or more polarization states of light (e.g., p-polarized light and s-polarized light)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above wherein the first mirror surface, the second mirror surface, and the third mirror surface are first-surface mirror surfaces in order to minimize energy loss to the mirror substrate as taught by Ahner (Ahner, Para 57) and therefore increase efficiency.

Claims 16, 25, 28-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Tripp as applied to claim 1 above, and in further view of Brokman et al. (US20170103540, hereafter Brokman).
Regarding claim 16, Wang as modified by Tripp above discloses all of the limitations of claim 1 as discussed above.
Wang as modified by Tripp above does not clearly and explicitly disclose wherein the ultrasound transducer is also configured to emit ultrasound waves and receive reflected ultrasound waves, to determine a distance from the object to the ultrasound transducer.
In an analogous ultrasound imaging field of endeavor Brokman discloses in Figures 3a wherein an ultrasound transducer is also configured to emit ultrasound waves (Step 302) and receive reflected ultrasound waves (Step 304), to determine a distance from an object to the ultrasound transducer (Step 308) (Brokman, Para 64; “FIG. 3A illustrates acoustic measurement of this distance using a time-of-flight approach 300—i.e., based on the timing of signals transmitted from and received by the transducer elements 152”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above wherein the ultrasound transducer is also configured to emit ultrasound waves and receive reflected ultrasound waves, to determine a distance from the object to the ultrasound transducer in order to accurately register images of the patient as taught by Brokman (Brokman, Para 13).

Regarding claim 25, Wang as modified by Tripp and Brokman above discloses all of the limitations of claim 16 as discussed above.
Wang as modified by Tripp and Oishi above further discloses wherein the determined distance from the object to the transducer is at a diameter of the object at the one slice (Wang, Para 28-29; “Each ultrasonic transducer 26 is mounted on the mount 60 so the transducers are positioned radially outward from the upper portion 44 body side wall 42 […] mount rotates about an imaginary central axis A (FIG. 8) of the body so each transducer 26 orbits the interior 46 and any tissue contained therein”) (Wang, Para 52; “a technical advantage of one embodiment may include the capability to slightly compress the breast against the chest wall to form a nearly cylindrical shape”).
Wang as modified by Tripp and Brokman above is interpreted as disclosing this limitation in the claim because the breast in compressed to fit as a cylindrical shape against the walls and the transducers are positioned around the radius of the breast so a person having ordinary skill in the art would understand a diameter is measured.

Regarding claim 28, Wang as modified by Tripp above discloses all of the limitations of claim 27 as discussed above.
Wang as modified by Tripp above does not clearly and explicitly disclose wherein the ultrasound transducer is also configured to emit ultrasound waves and receive reflected ultrasound waves, to determine a distance from the object to the ultrasound transducer.
In an analogous ultrasound imaging field of endeavor Brokman discloses in Figures 3a wherein an ultrasound transducer is also configured to emit ultrasound waves (Step 302) and receive reflected ultrasound waves (Step 304), to determine a distance from an object to the ultrasound transducer (Step 308) (Brokman, Para 64; “FIG. 3A illustrates acoustic measurement of this distance using a time-of-flight approach 300—i.e., based on the timing of signals transmitted from and received by the transducer elements 152”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above wherein the ultrasound transducer is also configured to emit ultrasound waves and receive reflected ultrasound waves, to determine a distance from the object to the ultrasound transducer in order to accurately register images of the patient as taught by Brokman (Brokman, Para 13).

Regarding claim 29, Wang as modified by Tripp and Brokman above discloses all of the limitations of claim 28 as discussed above.
Wang as modified by Tripp and Brokman above further discloses wherein the determined distance from the object to the transducer is at a diameter of the object at the one slice (Wang, Para 28-29; “Each ultrasonic transducer 26 is mounted on the mount 60 so the transducers are positioned radially outward from the upper portion 44 body side wall 42 […] mount rotates about an imaginary central axis A (FIG. 8) of the body so each transducer 26 orbits the interior 46 and any tissue contained therein”) (Wang, Para 52; “a technical advantage of one embodiment may include the capability to slightly compress the breast against the chest wall to form a nearly cylindrical shape”).
Wang as modified by Tripp and Brokman above is interpreted as disclosing this limitation in the claim because the breast in compressed to fit as a cylindrical shape against the walls and the transducers are positioned around the radius of the breast so a person having ordinary skill in the art would understand a diameter is measured.

Regarding claim 30, Wang as modified by Tripp and Brokman above discloses all of the limitations of claim 28 as discussed above.
Wang as modified by Tripp and Brokman above further discloses wherein an axial position from the ultrasound transducer to the third mirror is adjusted based on the determined distance (Wang, Para 38; “To avoid illuminating a nipple N and to minimize light energy loss, a combination of cone and ring reflectors may be employed to form a ring beam as shown in FIG. 12(c)”) (Wang as modified by Tripp and Oishi above is interpreted as disclosing this limitation in the claim because Wang wants to create a ring around the nipple of the breast and Tripp adjust the position the third mirror in the axial direction to change the radius of the ring as discussed above (Tripp, Col 2, lines 7-11; “A further object includes a reticule system as indicated above with provisions for shifting the second ring shaped full mirror axially toward and away from the first ring shaped full mirror for varying the radius of the illuminated ring in said image plane.”).

Regarding claim 34, Wang as modified by Tripp and Brokman above discloses all of the limitations of claim 16 as discussed above.
Wang as modified by Tripp and Brokman above further discloses wherein an axial position from the ultrasound transducer to the third mirror is adjusted based on the determined distance (Wang, Para 38; “To avoid illuminating a nipple N and to minimize light energy loss, a combination of cone and ring reflectors may be employed to form a ring beam as shown in FIG. 12(c)”) (Wang as modified by Tripp and Oishi above is interpreted as disclosing this limitation in the claim because Wang wants to create a ring around the nipple of the breast and Tripp adjust the position the third mirror in the axial direction to change the radius of the ring as discussed above (Tripp, Col 2, lines 7-11; “A further object includes a reticule system as indicated above with provisions for shifting the second ring shaped full mirror axially toward and away from the first ring shaped full mirror for varying the radius of the illuminated ring in said image plane.”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Tripp, and Brokman as applied to claim 16 above, and further in view of Masumura (US20180010961, hereafter Masumura '961).
Regarding claim 17, Wang as modified by Tripp and Brokman above discloses all of the limitations of claim 16 as discussed above.
Wang as modified by Tripp and Brokman above does not clearly and explicitly disclose wherein the photoacoustic tomography system is configured for performing an automatic scanning procedure by adjusting a light intensity of the incoming beam based on the determined distance.
In an analogous light based imaging device field of endeavor Masumura discloses wherein the photoacoustic tomography system is configured for performing an automatic scanning procedure by adjusting a light intensity of the incoming beam based on the determined distance (Masumura, Para 107; “The output intensity of a pulsed light beam 760 [...] adjusted according to a condition, such […] an approximate distance to the object.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp and Brokman above wherein the photoacoustic tomography system is configured for performing an automatic scanning procedure by adjusting a light intensity of the incoming beam based on the determined distance in order to ensure that the measured signal has sufficient intensity  (Masumura '961, Para 119) and is within a safe range (Masumura '961, Para 27) as taught by Masumura '961.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Tripp as applied to claim 1 above, and in further view of Oishi et al. (US20170172419, hereafter Oishi).
Regarding claim 20, Wang as modified by Tripp above discloses all of the limitations of claim 1 as discussed above.
Wang as modified by Tripp above does not clearly and explicitly disclose a processor configured to determine an optical and acoustic heterogeneity of the object and process reconstruction algorithms to compensate amplitudes of the detected reactive sound waves for the acoustic heterogeneity of the irradiated object.
In an analogous photoacoustic imaging device field of endeavor Oishi discloses a processor configured to determine an optical and acoustic heterogeneity of the object (Oishi, Para 72; “In the present invention, first, the delay profiles of separation target signals are acquired, and as illustrated in FIG. 3B, the delays of respective obtained reception signals are adjusted so that the separation target signals appear at the same point in time (that is, the signals have the same phase). When signals are arranged so that the temporal origins form a straight line or a flat surface, and the signals are observed in the arrangement direction, in-phase signals are low-frequency components of which the signal intensities change smoothly or rarely.”); and
process reconstruction algorithms to compensate amplitudes of the detected reactive sound waves for the acoustic heterogeneity of the irradiated object (Oishi, Para 113; “reflection signal estimator 9 obtains the delay profile of the reflection signal by taking advantage of the fact that the delay profile of the reflection signal reflected from the acoustic matching member can be approximated to a delay profile obtained by delaying the delay profile of the surface shape of the object in the time direction in an integer multiple”) (Oishi, Para 121; “the delay adjustment unit 11 adjusts the delays of the obtained digital signals at respective measurement positions based on the delay profile of the reflection signal estimated by the delay acquiring unit 7”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Tripp above to include a processor configured to determine an optical and acoustic heterogeneity of the object and process reconstruction algorithms to compensate amplitudes of the detected reactive sound waves for the acoustic heterogeneity of the irradiated object in order to identify and therefore account for artifacts in received signals as taught by Oishi (Oishi, Para 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793